Citation Nr: 0826517	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 
11, 1991, for the grant of service connection for residuals 
of a low back injury.

2.  Entitlement to service connection for sarcoidosis of the 
lungs, claimed as removal of lymph nodes of the chest, 
secondary to service-connected residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in October 1997 and July 
2003, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The issue concerning the veteran's claim for service 
connection for sarcoidosis of the lungs, claimed as removal 
of lymph nodes of the chest, secondary to service-connected 
residuals of a low back injury, is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In February 1989, the RO denied the veteran's claim to 
reopen the issue of entitlement to service connection for 
residuals of a low back injury.  Although notice of this 
decision was sent to the veteran that same month, he did not 
timely file a notice of disagreement.

2.  On October 11, 1991, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection for 
residuals of a low back injury.

3.  A November 1994 Board decision reopened the veteran's 
claim for service connection for residuals of a low back 
injury.

4.  By Board decision, dated in August 1997, service 
connection was granted for a low back disability.

6.  In October 1997, the RO granted service connection for 
residuals of a low back injury, and assigned thereto an 
initial disability rating of 60 percent, effective October 
11, 1991.
 

CONCLUSION OF LAW

The criteria for an effective date prior to October 11, 1991, 
for the award of service connection for residuals of a low 
back injury have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for an earlier effective date herein 
arises from his disagreement with the initial effective date 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board 
concludes that the veteran has not been prejudiced due to 
inadequate notice in this matter, and no further notice is 
needed under VCAA.

As to VA's duty to assist, VA has associated with the 
veteran's claims folder his service medical and service 
personnel records, VA treatment records and private treatment 
records.  The veteran has presented testimony before the RO 
in July 1995, and there is no need for any additional medical 
opinions in this matter.  Throughout the course of this 
appeal, the veteran has repeatedly indicated that he has no 
additional evidence to submit herein.  His most recent 
declaration as to that effect was received in June 2008.  
Finally, the evidence of record, as it relates to the 
veteran's contentions herein, is complete.  Specifically, he 
is seeking an earlier effective date based upon his original 
claim for service connection filed in February 1970.  His 
original claim, as well as its subsequent adjudication by the 
RO in April 1970 is in the veteran's claims folder.  
Moreover, the evidence of record includes pertinent documents 
relating to his subsequent claims to reopen the issue of 
entitlement to service connection for a back disorder filed 
in October 1976, February 1984, March 1987, July 1988, and 
October 1991.  The evidence of record also includes pertinent 
Board decisions, dated in May 1978, July 1986, and March 
1988.  Under these circumstances, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

The veteran contends that he is entitled to an earlier 
effective date prior to October 1991 for the grant of service 
connection for residuals of a low back injury.  Specifically, 
he contends that the award of service connection should be 
effective as of the date of his original claim in February 
1970. 

Appellate review will be initiated by a notice of 
disagreement and must be filed within one year from the date 
of mailing of the notice of the result of initial review or 
determination.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103.  Pursuant to 38 U.S.C.A. 
§ 7105(c), if no notice of disagreement is filed, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed except as otherwise 
provided.  The exception to this is found at 38 U.S.C.A. 
§ 5108, which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thus, once an RO 
decision becomes final under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 
7105, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of the grant of benefits based on a reopened 
claim shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Historically, the veteran filed his original claim seeking 
service connection for residuals of a low back injury in 
February 1970.  In April 1970, the RO issued a rating 
decision which denied service connection for a back disorder.  
Although notice of this decision was sent to the veteran that 
same month, he did not timely file a notice of disagreement.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105.

Subsequent claims to reopen the issue of entitlement to 
service connection for residuals of a low back injury on the 
basis of new and material evidence were submitted were 
submitted by the veteran, and ultimately denied by Board 
decisions in May 1978, July 1986, and March 1988.  
Accordingly, these decisions are final.  38 U.S.C.A. § 7104.

In July 1988, the veteran filed to reopen his claim seeking 
service connection for residuals of a low back pain.  In 
February 1989, the RO denied the veteran's claim to reopen 
the issue of entitlement to service connection for residuals 
of a low back injury.  Although notice of this decision was 
sent to the veteran that same month, he did not timely file a 
notice of disagreement.  Accordingly, that decision is final.  
38 U.S.C.A. § 7105.

On October 11, 1991, the RO received the veteran's request to 
reopen his claim for service connection for residuals of a 
low back injury.  The RO denied the veteran's claim in rating 
decisions, dated in November 1991, February 1992, and April 
1992.  The veteran subsequently appealed the RO's denial, and 
a November 1994 Board decision reopened the veteran's claim 
for service connection for residuals of a low back injury.  
Thereafter, a Board decision dated in August 1997, granted 
service connection for a low back disability.

In an October 1997 rating decision, the Board's grant of 
service connection was instituted, at an initial disability 
evaluation of 60 percent disabling, effective October 11, 
1991.  The veteran subsequently appealed this decision 
seeking an earlier effective date for the award of service 
connection.

In the veteran's substantive appeal, dated in March 1998, he 
asserted that there were many times that it took a long time 
to receive documentation or records from his doctors and that 
"[he] was not aware or misunderstood that [he] had an 
opportunity to ask for an extension on the time to respond."  
He further indicated, "[i]f this had not been the case, 
there would not have been a lapse of time for [his] return."  
Nevertheless, the veteran filed a request for an extension of 
time for his appeal in August 1977 and again in September 
1996, thus, from the record it would seem that the veteran 
was aware that extensions of time could be granted as early 
as August 1977.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, and all 
the RO and Board decisions contained therein.  As he veteran 
did not file a notice of disagreement within the one year 
time frame from notification of that adverse determination, 
the April 1970 RO decision denying the veteran's original 
claim for service connection for residuals of a low back 
injury is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  Thereafter, the February 1989 RO 
decision denied his claim to reopen the issue of entitlement 
to service connection on the basis that no new and material 
evidence had been presented.  The veteran did not file a 
notice of disagreement to that decision and therefore, that 
decision is final.  Id.  

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not be 
the later of the receipt of the claim to reopen or the date 
entitlement arose.  38 C.F.R. § 3.400(r).  In this case, the 
earliest possible claim to reopen was received on October 11, 
1991, and there are no documents that can be construed as a 
claim prior to this date.  See 38 C.F.R. §§ 3.1, 3.155 
(2007).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
earlier effective date claim for a grant of service 
connection for residuals of a low back injury must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to October 11, 1991, for the award of 
service connection for residuals of a low back injury is 
denied.


REMAND

In July 2003, the RO issued a rating decision which denied 
service connection for sarcoidosis of the lungs, claimed as 
removal of lymph nodes of the chest, secondary to service-
connected low back disorder.  In a statement, filed in August 
2003, the veteran noted his disagreement with the RO's 
decision.  Consequently, the Board must remand this issue for 
the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran and 
his representative with a statement of the 
case addressing the issue of entitlement 
to service connection for sarcoidosis of 
the lungs, claimed as removal of lymph 
nodes of the chest, secondary to service-
connected low back disorder.  The veteran 
and his representative must be advised of 
the necessity of filing a timely 
substantive appeal if he wants the Board 
to consider this issue.

2.  THE BOARD NOTES THAT THE APPELLANT IS 
79 YEARS OF AGE.  Hence, this claim must 
be afforded expeditious treatment by the 
RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


